UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 AMENDMENT NO. 1 TO SCHEDULE TO TENDER OFFER STATEMENT UNDER SECTION 14(d)(1) OR 13(e)(1) OF THE SECURITIES EXCHANGE ACT OF 1934 ALSIUS CORPORATION (Name of Subject Company (Issuer) and Filing Person (Offeror)) WARRANTS TO PURCHASE COMMON STOCK (Title of Class of Securities) 02121110 7 (CUSIP Number of Common Stock Underlying Warrants) William Worthen President and Chief Executive Officer Alsius Corporation 15770 Laguna Canyon Road, Suite 150 Irvine, California 92128 (949) 453-0150 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of Filing Person) Copies To: Ethan Feffer, Esq. Sheppard, Mullin, Richter & Hampton LLP 650 Town Center Drive, 4th Floor Costa Mesa, California 92626 (714) 513-5100 Fax: (714) 513-5130 N. Adele Hogan, Esq. White & Case LLP 1155 Avenue of the Americas New York, New York 10036 (212) 819-8626 Fax: (646) 366-2024 CALCULATION OF FILING FEE: Transaction valuation(1) Amount of filing fee(1) $8,105,090.00 $248.83 (1) Estimated for purposes of calculating the amount of the filing fee only. Alsius Corporation (the "Company") has offered, for a period of twenty (20) business days, to all holders of the Company's 16,541,000 Warrants issued by Ithaka Acquisition Corp., our legal predecessor, in its initial public offering to exercise such Warrants by tendering 5.5 Warrants for one (1) share of Common Stock, on a cashless basis, and, if they participated in the 5.5 warrants for one share tender, warrant holders could pay a reduced exercise price of $3.25 to exercise one additional warrant for one share of Common Stock. Theamount of the filing feewas calculated pursuant to Rule 0-11(b) of the Securities Exchange Act, as amended, which equals $30.70 for each $1,000,000 of the value of the transaction. The transaction valuation was determined by using the last trading price of the Warrants on December 12, 2007, which was $0.49. -1- x Check the box if any part of the fee is offset as provided by Rule 011(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number or the Form or Schedule and the date of its filing. Amount Previously Paid: $248.83 Form or Registration Number: Schedule TO Filing Party: Alsius Corporation Date Filed: December 19, 2007 o Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: o third party tender offer subject to Rule 14d-1. x issuer tender offer subject to Rule 13e-4. o going private transaction subject to Rule 13e-3. o amendment to Schedule 13D under Rule 13d-2. Check the following box if the filing is a final amendment reporting the results of a tender offer:x -2- SCHEDULE TO This Amendment No.1 (this “Amendment”) amends and supplements the Tender Offer Statement on Schedule TO (the “Initial Schedule TO”) filed by Alsius Corporation, a Delaware corporation (“Alsius” or the “Company”), with the Securities and Exchange Commission on December19, 2007, relating to the Company’s offer to all holders of the Company’s 16,541,000 warrants (the “Warrants”) to exercise such Warrants by tendering 5.5 Warrants for one share of common stock, on a cashless basis, and, if they participate in the 5.5 warrants for one share tender, Warrant holders may pay a reduced exercise price of $3.25 to exercise one additional Warrant for one share of common stock, pursuant to the terms and subject to the conditions set forth in the Offer Letter, dated December19, 2007, which is filed as Exhibit (a)(1) to the Initial Schedule TO and incorporated herein by reference, and in the related Letter of Transmittal, which is filed as Exhibit (a)(3) to the Initial Schedule TO and incorporated herein by reference, which together constitute the offer (the “Offer”). The information in the Offer, including all schedules and annexes thereto, which were previously filed with or incorporated by reference in the Initial Schedule TO, is hereby expressly incorporated herein by reference into this Amendment, except that such information is hereby amended and supplemented to the extent specifically provided herein.This Amendment is made to report the final results of the Offer and constitutes the final amendment pursuant to Rule 13e-4(c)(4) under the Securities Exchange Act of 1934. Item11. Additional Information. (b) Other material information. Item11 of the Schedule TO is hereby amended by adding the following sentences: On January22, 2008, the Company issued a press release announcing the final results of the Offer, which expired at 5:00 p.m., Eastern Standard Time, on Friday, January18, 2008.Pursuant to the Offer, a total of 14,301,002 Warrants were tendered.This consisted of 14,029,081 Warrants tendered for cashless exercise and 271,921 Warrants exercised by payment of a reduced cash price of $3.25 per share.As a result of the exercise of Warrants, 2,822,663 new shares of common stock were issued.The above numbers differ slightly from the numbers in the press release due to a 20,000 Warrant exercise that wasnot delivered by a party.A copy of the press release is listed as Exhibit (a)(14) to this Schedule TO and is incorporated herein by reference. Item12. Exhibits. Item12 of the Schedule TO is hereby amended and supplemented by adding the following: ExhibitNumber Description (a)(14) Press Release, dated January 22, 2008 (announcing final results of tender offer). SIGNATURES After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. ALSIUS CORPORATION Date: January 28, 2008 By: /s/William J. Worthen Name:
